Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 23, 2009                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  139219                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Stephen J. Markman
            Plaintiff-Appellee,                                                                        Diane M. Hathaway,
                                                                                                                         Justices

  v                                                                 SC: 139219
                                                                    COA: 291342
                                                                    Cass CC: 07-010026-FC
  RANDY ALLEN SHELTON,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 15, 2009 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 23, 2009                   _________________________________________
           l1116                                                               Clerk